United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 96-4173
                                  ___________

Clark A. Kruger, Inmate 115235,          *
                                         *
               Appellant,                *
                                         *
        v.                               *
                                         *
James H. Bruton, Individually, and       * Appeal from the United States
in his official capacity as Deputy       * District Court for the
Commissioner; Dennis L. Benson,          * District of Minnesota.
Individually, and in his official        *
capacity as warden of the state prison   *
at Stillwater; Rudy Kohler,              *      [UNPUBLISHED]
Individually, and in his official        *
capacity, as a Cell Hall Lieutenant at   *
the State Prison, at Stillwater,         *
                                         *
               Appellees.                *
                                    ___________

                        Submitted: July 6, 1998
                            Filed: July 10, 1998
                                ___________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.
        Clark A. Kruger, a Minnesota inmate, appeals the district court’s1 judgment in
his 42 U.S.C. § 1983 suit. We have carefully reviewed the record and the parties’
briefs, and conclude the district court did not abuse its discretion in denying Kruger’s
motion to amend, see Wolgin v. Simon, 722 F.2d 389, 394-395 & n.10 (8th Cir. 1983),
and its judgment was correct. Accordingly, we affirm. See 8th Cir. R. 47B. Kruger’s
motion to strike is denied.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Franklin L. Noel, United States Magistrate Judge for the District of Minnesota.

                                          -2-